Title: To Thomas Jefferson from George Jefferson, 13 June 1808
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Richmond 13th. June 1808
                  
                  I have lately received from Lynchburg 100 Bbls of your flour.—35 bbls of it I have sold to John F. Robertson of Manchester at 4.¼$ at 60 days.
                  I know but little of Mr. R., but he is to give Cornelius Buck of the same place as endorser.
                  This sale I made, without knowing the flour was inspected in Lynchburg.—for the balance I could not obtain the same price, without having it reinspected here, as that inspection is not in good repute.—I preferred selling at ⅙ less to John Lesslie on the same time.
                  I am Dear Sir Yr. Very humble servt.
                  
                     Geo. Jefferson
                     
                  
               